Citation Nr: 0910259	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 60 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease at L4-5 and L5-S1, currently rated as 40 percent 
disabling.  

3.  Entitlement to service connection for cardiomegaly.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 
1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Medical and 
Regional Office (RO) Center in Wichita, Kansas.  

A May 1, 2008 document reflects that the Veteran withdrew his 
request for a hearing.  

The Board notes that a January 2008 Report of Contact notes 
that the Veteran stated that he revoked the Power of Attorney 
(POA) for Veterans of Foreign Wars of the United States.  A 
May 2008 VA Form 21-22 (Appointment of Individual as 
Claimant's Representative), however, shows that the Veteran 
executed a POA in favor of Veterans of Foreign Wars of the 
United States.  

In correspondence received in February 2009, the Veteran's 
representative stated that the Veteran waived initial agency 
of original jurisdiction (AOJ) review of all additional 
evidence submitted.  

The issue of entitlement to service connection for 
cardiomegaly is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence tending to establish FEV-1 
less than 40 percent of the predicted value.  

2.  Degenerative disc disease at L4-5 and L5-S1 is not 
manifested by unfavorable ankylosis of the thoracolumbar 
spine, and the Veteran does not have incapacitating episodes 
having a total duration of 6 weeks during the past 12 months 
due to degenerative disc disease at L4-5 and L5-S1.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for sarcoidosis 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.97, Diagnostic Codes 6846-6600 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease at L4-5 and L5-S1 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
November 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F. 3d at 889.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
 requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The Board notes that the Veteran submitted a 
pertinent statement from his supervisor in July 2006.  

To the extent that the VCAA notice letters were not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  The 
Veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life in 
a letter dated in November 2005.  In addition the Board notes 
that the April 2007 statement of the case was relevant to the 
specific pertinent diagnostic code.  Therefore, the Board 
finds that the claimant has not been prejudiced by any 
insufficient notice in this regard.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected degenerative disc disease at 
L4-L5 and L5-S1 since the claimant was last examined.  
38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2003 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

A July 2006 letter discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

When a higher rating is being requested for an already 
established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Sarcoidosis is evaluated as 30 percent disabling if there is 
pulmonary involvement, with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent corticoid 
steroids; with pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control, a 60 percent 
rating is warranted; With cor pulmonale, or with cardiac 
involvement with congestive heart failure, or with 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment, a 100 percent rating is 
warranted; or active disease or residuals should be rated as 
chronic bronchitis (Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  38 
C.F.R. § 4.104, Code 6846.

For bronchitis, with FEV-1 of 71 to 80 percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or; with DLCO (single breath) 
66 to 80 percent predicted, a 10 percent evaluation is 
warranted.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or; with 
DLCO (single breath) 56 to 65 percent predicted.  A 60 
percent rating is warranted with FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; with DLCO 
(single breath) 40 to 55 percent predicted.  A 100 percent 
rating is warranted with FEV-1 of less than 40 percent 
predicted, or FEV-1/FVC of less than 40 percent, or; with 
DLCO (single breath) less than 40 percent predicted, or with 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or with 
cor pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episodes of acute respiratory 
failure or requiring outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6600.  

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  PFTs are 
required to evaluate respiratory conditions except in certain 
situations.  If a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case.  When the PFTs are not consistent 
with clinical findings, evaluation should generally be based 
on the PFTs.  Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes with some 
exceptions.  Post-bronchodilator results are to be used 
unless they are poorer than the pre-bronchodilator results, 
then the pre-bronchodilator values should be used for rating 
purposes.  When the results of different PFTs (FEV-1, FVC, 
etc.) are disparate, the test result that the examiner states 
most accurately reflects the level of disability should be 
used for evaluation, and if the FEV-1 and the FVC are both 
greater than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Sarcoidosis with Bronchitis

Initially, the Board notes that the Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

In this case, the Veteran filed a claim for an increased 
rating in October 2005, and a February 2006 rating decision 
shows that the evaluation was increased to 60 percent 
disabling, from the date of the October 2005 claim for an 
increased rating.  A March 2008 rating decision shows that a 
60 percent evaluation was continued for sarcoidosis with 
bronchitis.  

The Veteran contends that his service-connected sarcoidosis 
with bronchitis is more severe than reflected in the 60 
percent disability evaluation assigned.  The Veteran's 
sarcoidosis with bronchitis is rated under Diagnostic Codes 
6846.  As noted, sarcoidosis can be rated under Diagnostic 
Code 6600, and in this case, the Veteran is service connected 
for sarcoidosis and bronchitis.  Thus, consideration of a 
higher evaluation under 6600 is appropriate in this case.  

Under Diagnostic Code 6600, an FEV-1 less than 40 percent of 
predicted value warrants a 100 percent evaluation.  In 
finding that 100 percent evaluation is supportable under 
Diagnostic Code 6600, the Board has weighed the positive and 
negative evidence.  

In that regard, PFTs in December 2005 show FEV-1 of 53 
percent predicted.  PFTs in March 2006 show FEV-1 was 42 
percent predicted.  PFTs in April 2008 show FEV-1 of 46 
percent predicted and the examiner noted no discordance in 
PFTs from two years earlier, except for chest wall splinting 
due to chest wall pains.  

Against this background, PFTs in January 2007 show FEV-1 was 
31 percent predicted.  PFTs in July 2007 show FEV-1 was 38 
percent predicted.  PFTs in January 2008 show FEV-1 was 34 
percent predicted and the examiner noted no change since 
2007.  

The Board notes that the January 2008 VA examination report 
reflects severe small airway disease, severe aritrapping, and 
severe restrictive ventilation defect, and it was noted that 
there was not enough volume to diffusion test.  In addition, 
while the April 2008 VA examination report notes both that 
there is no discordance in PFTs from two years earlier and 
that improvement is shown in all components compared to PFTs 
two years earlier, the report reflects moderate to severe 
restrictive disease, poor control of bronchial asthma, and, 
as noted, PFTs in 2007 and 2008 show FEV-1 less than 40 
percent predicted value.  While there is some doubt in this 
case, resolving all doubt in favor of the Veteran, the Board 
finds that a 100 percent evaluation is supportable.  

The Board notes that the Veteran is not entitled to a 
separate disability rating for sarcoidosis and bronchitis 
because 38 C.F.R. § 4.96 requires that ratings under 
Diagnostic Codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  A single rating will be 
assigned under the Diagnostic Code that reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See also 38 C.F.R. § 4.14.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

II.  Degenerative Disc Disease at L4-5 and L5-S1

The Veteran's lumbosacral strain has been assigned a 40 
percent rating under Diagnostic Code 5243.  He asserts that a 
higher rating is warranted.  

A determination as to the degree of impairment due to 
service-connected lumbosacral strain requires competent 
evidence.  While the Veteran is competent to report his 
symptoms, to include pain, as a lay person, his opinion alone 
is not sufficient upon which to base a determination as to 
the degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that a higher evaluation is not 
warranted.  First, the Board finds that a higher evaluation 
is not warranted based on incapacitating episodes.  The 
competent evidence does not establish incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  As such, a disability rating in excess of 40 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  In fact, there is no competent evidence of 
incapacitating episodes due to degenerative disc disease at 
L4-5 and L5-S1.  The Board notes that the April 2008 VA 
examination report notes that the Veteran was sick two weeks 
of every month in the winter due to respiratory symptoms, not 
his lumbar spine disability.  Regardless, there is no 
evidence that bed rest has been prescribed by a physician for 
the service-connected lumbar spine degenerative disc disease.  
Thus, a higher rating is not warranted under Diagnostic Code 
5243.  

In addition, a higher rating is not warranted under 
Diagnostic Code 5237 as there is no competent evidence 
establishing unfavorable ankylosis of the entire 
thoracolumbar spine.  On VA examination in March 2003, the 
Veteran was noted to stand erectly and walk with a normal 
gait.  The December 2005 VA examination report reflects 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees, 
right lateral flexion from 0 to 30 degrees, left lateral 
flexion from 0 to 30 degrees, right rotation from 0 to 30 
degrees and left rotation from 0 to 30 degrees.  While 
limited motion was noted, the examiner specifically stated 
that the range of motion for this Veteran was considered 
normal, noting good range of motion based on body habitus.  
Clearly, the lumbar spine is not unfavorably ankylosed.  
Thus, a higher evaluation is not warranted under Diagnostic 
Code 5237.  

The new regulations explicitly take pain on motion into 
account.  With consideration of Deluca, in regard to the new 
regulations, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not 
disputed that the Veteran has pain on motion, but the Board 
finds that the 40 percent disability rating assigned 
adequately compensates the Veteran for his pain and 
functional loss associated with service-connected 
degenerative disc disease.  As noted, the Veteran has a 
normal gait, and a May 2007 record notes that he walked and 
moved about well, without gait pathology, and no obvious 
spine deformity was noted.  The April 2008 VA examination 
report attributes limited ability to walk more than one block 
without rest and recovery and lack of stamina, weakness and 
fatigue to respiratory symptoms.  While inability to exercise 
was noted due to both respiratory symptoms and degenerative 
disc disease, such does not establish unfavorable ankylosis 
of the thoracolumbar spine or the functional equivalent of 
unfavorable ankylosis.  

In addition, while the Veteran's employer, in July 2006, 
opined that reduced reliability and efficiency at work was 
attributable to the Veteran's medical status, and the Veteran 
asserted, in August 2006, that he was unable to work due to 
medical conditions, lay statements alone are not sufficient 
to establish the degree of impairment due to the Veteran's 
degenerative disc disease at L4-5 and L5-S1.  Stated 
differently, the lay statements do not establish unfavorable 
ankylosis of the thoracolumbar spine.  Rather, the competent 
evidence shows that the thoracolumbar spine is not 
unfavorably ankylosed.  The Board notes that the 40 percent 
disability evaluation assigned contemplates impairment in 
earning capacity, including loss of time from exacerbations 
due to the service-connected degenerative disc disease.  38 
C.F.R. § 4.1 (2008).  Thus, the Board finds that an 
evaluation in excess of 40 percent is not warranted for 
degenerative disc disease at L4-5 and L5-S1.  

To the extent that the Veteran's representative asserted in 
the February 2009 Informal Hearing Presentation that separate 
evaluations are warranted in regard to the joints, the Board 
notes that 38 C.F.R. § 4.66 directs that lumbosacral and 
sacroiliac joints should be considered as one anatomical 
segment for rating purposes, and thus, a separate evaluations 
are not warranted for impairment in the lumbar spine and 
sacroiliac joint.  In addition, the Veteran is not shown to 
warrant a higher evaluation by combining separate evaluations 
for chronic orthopedic and neurologic manifestations with 
evaluations for all other disabilities as the competent 
evidence does not establish neurologic impairment associated 
with degenerative disc disease at L4-5 and L5-S1.  

In that regard, the Board finds that the competent evidence 
does not establish neurologic impairment associated with the 
service-connected degenerative disc disease at L4-5 and L5-
S1.  The March 2003 VA examiner specifically stated that the 
Veteran's metalgia paresthetica was not related to service.  
The Board notes that a March 2002 VA record shows muscle 
strength in the left lower extremity was 5/5, muscle bulk and 
tone were normal, and no weakness or muscle atrophy was 
noted.  In addition while a September 2002 reflects symptoms 
to include decreased sensation in the left leg in the 
distribution of the lateral femoral cutaneous nerve, the 
assessment was metalgia paresthetica, and the March 2003 VA 
examiner specifically stated that metalgia paresthetica was 
not related to service.  

In this case, the Board finds that a rating in excess of 40 
percent for degenerative disc disease at L4-5 and L5-S1 is 
not warranted.  The Board has accorded more probative value 
to the competent medical evidence in regard to the degree of 
impairment.  The medical reports contain objective clinical 
evidence with results based on reliable principles.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the Veteran's degenerative disc disease at L4-5 and L5-
S1 has in the past caused marked interference with his 
employment or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  The Board notes that 
the while the Veteran's employer, in July 2006, attributed 
reduced reliability and efficiency at work to the Veteran's 
medical disorders and while Veteran asserted, in August 2006, 
that he was unable to work due to medical conditions, the 
statements do not establish marked interference with 
employment due solely to degenerative disc disease at L4-5 
and L5-S1.  Thus, referral for extraschedular evaluation is 
not warranted.  


ORDER

A 100 percent evaluation for sarcoidosis with bronchitis is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A rating in excess of 40 percent for degenerative disc 
disease at L4-5 and L5-S1 is denied.  


REMAND

Service connection for cardiomegaly was denied in a December 
2007 rating decision.  The Veteran filed a notice of 
disagreement, received on May 23, 2008.  A statement of the 
case has not been issued in regard to entitlement to service 
connection for cardiomegaly.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  38 U.S.C.A. § 7105.  After a statement of 
the case is issued, the appellant must submit a timely 
substantive appeal in order for the issue to be perfected for 
appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case in regard to the issue of entitlement 
to service connection for cardiomegaly.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


